Butler, D. J.
The libellant cannot recover. His sunken barge obstructed the channel. It was his duty therefore to remove it speedily. After sufficient time for this had elapsed, I incline to believe the vessel might have been treated as a nuisance. I think the authorities cited in respondent’s statement of law support this view. It is not necessary, however, to decide the point. The delay, coupled with the fact that another vessel, the Havana, had in the mean time rested upon the barge, and as probably did mischief as the Atlee, has rendered ascertainment of the injury inflicted by the latter impracticable. This situation having resulted from libellant’s negligence lie must bear the consequences. Respondent must not be subjected to the danger of guessing, thus rendered necessary. That there was very great delay in removing the barge is not open to doubt. She could have been raised in 24 hours; and yet it was on the sixth day after she sank that the Atlee entered the dock. The failure of those whom libellant employed does not excuse him. It It is not doubted that he could have had the work done within 48 hours, if he had displayed the-energy and vigilance which his duty required. That the Havana rested upon the barge in advance of the Atlee, can only be questioned by imputing perjury to a witness, who appears to be disinterested and is uncontradicted.
A decree must be entered dismissing the libel, with costs.